DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-22 are pending.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  regarding claims 8 and 9, the limitation “Standard Viscosity” should be recited as “standard viscosity”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 8 and 9, the limitations recite a standard viscosity for the polymer; however, Paragraph [0034] of the Specification teaches that the standard viscosity is measured as a 0.1% solution of the polymer; therefore, the property does not specifically apply to the recited polymers which do not have to be in solution form.  For the purposes of examination, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (U.S. Patent Publication # 2008/0257827), hereinafter referred to as “Dai” in the rejections below.
With respect to claims 12-14, Dai teaches a silicon containing polymer with an acrylamide co-monomer and a monomer with pendant silicon groups (Paragraph [0029]).  Since Dai teaches the polymer of claim 14, it is submitted that the limitations pertaining to the standard viscosity are met as an inherent property.  It has been held that “where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heitner et al. (U.S. Patent # 7674385), hereinafter referred to as “Heitner” in the rejections below.
With respect to claims 1, 2, 4, and 12 Heitner (‘385) teaches a polymer having a monomer comprising a pendant silane group: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein F = -G-R-X-R’-Si(OR”)3.  Heitner teaches wherein G = “no group”, R = NR, X = O, R’ = no group or C1-C10 alkyl (i.e. R” = H, C1-C3 alkyl, aryl, Na, K, NH4, which meets the limitations of the recited “A mer” of claim 4 (Column 4, line 53 through Column 5, line 2).  
however, Heitner teaches the selected embodiment(s) for each G, R, X, R’, and R” with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  In the alternative, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” G = “no group”, R = NR, X = O, R’ = no group or C1-C10 alkyl, and R” = H, C1-C3 alkyl, aryl, Na, K, NH4 as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Heitner teaches that the monomer containing the –Si(OR”)3 group is present in the polymer at a range of 2-50 mole% (Column 5, lines 22-23), a discrete range within the implied range “about 1% or greater by mole”, and also that the polymer does not include a monomer according to Formula (VIII), consistent with “about 7.5/2.0 or less by mole”. 
Regarding the limitations of claims 1 and 2, “a silicon-containing reaction product of at least a hydroxamate polymer and a hydroxamate reactive compound, wherein the hydroxamate reactive compound comprises an –Si(OR)3 group wherein each R is independently selected from the group consisting of…and wherein the hydroxamate polymer comprises about 7.5/2.0% or less by mole of monomers of Formula (VIII)” as defined in claims 1 and 2, Heitner discloses vinyl monomers which already contain the silane group, which are co-polymerized with other monomers (Column 3, line 66 through Column 4, line 52), and therefore does not teach the hydroxamate reactive compound and hydroxamate polymer.  
However, it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.  
In this case, Heitner discloses the silicon-container polymer according to claim 4, which is a silicon-containing polymer that is a product of polymerization of monomers (Column 4, see lines 42-52 for co-monomers and Column 3, line 66 through Column 4, line 28 for the silane monomer), which has the 
With respect to claims 5 and 6, Heitner discloses vinyl monomers which already contain the silane group, which are co-polymerized with other monomers (Column 3, line 66 through Column 4, line 52), and therefore does not teach the hydroxamate reactive compound and hydroxamate polymer.  However, the Examiner again points to the product-by-process discussion raised above; furthermore, the same alkyl trimethoxysilane pendant group is disclosed, whether it was introduced after polymerization or to a vinyl monomer prior to polymerization.
With respect to claim 7, Heitner discloses polymerization with comonomers comprising (meth)acrylamide (Column 4, lines 42-62); even though Heitner does not teach a hydroxamate polymer comprising acrylamide, the end result of the polymer is the same, comprising acrylamide and silane units as recited (see above product-by-process) analysis.
With respect to claims 8 and 9, Heitner teaches or renders obvious the recited polymer of claim 1; therefore, the Examiner submits that the recited standard viscosity is inherently met.  It has been held that “where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
With respect to claims 12-15, Heitner teaches copolymerization with (methacrylamide) (Column 4, lines 42-62), meeting the limitations “wherein the silicon-containing polymer is an acrylamide copolymer; additionally, Heitner teaches the limitations of claim 4 as discussed above, which recites the same limitations as claim 15. 
Heitner teaches or renders obvious the recited polymer of claim 1; therefore, the Examiner submits that the recited standard viscosity is inherently met.  It has been held that “where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
With respect to claim 16, Heitner teaches that the polymer does not include a monomer according to Formula (II) or Formula (VIII), consistent with “about 7.5 or less by mole”. 

Claims 3 and 17 are rejected under 35 U.S.C. 103 for being unpatentable over Heitner et al. (U.S. Patent # 7674385), hereinafter referred to as “Heitner” in the rejections below.
With respect to claims 3 and 17, Heitner teaches that monomers x and y, which correspond to the recited “E mer” and “G mer” respectively (Column 4, lines 53-62), but does not specifically teach the specifically recited groups pending from the acrylamide nitrogens as In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by –OH or –OM end groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heitner et al. (U.S. Patent # 7674385) in view of Molter et al. (U.S. Patent # 5080801), hereinafter referred to as “Heitner” and “Molter” in the rejection below.
With respect to claims 15, 25, and 26, Heitner teaches the polymer of claim 1, but does not teach a second/at least one additional polymer as claimed. 
Molter teaches polymer blends comprising polyacrylic acid (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add polyacrylic acid to the polymer of Heitner to result in the recited composition because Heitner teaches that the disclosed polymers are used to reduce aluminosilicate scale (Abstract), and because Molter teaches that it was known in the art to use . 

Claims 1-3, 7-11, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Publication # 2008/0257827), hereinafter “Dai”.
With respect to claims 1, 3, and 7, Dai discloses a silicon-containing polymer and flocculant compositions (Paragraph [0010]), wherein the silicon-containing polymer comprises silicon-containing pendant groups of the formula –Si(OR)3 (Paragraphs [0020]), wherein R = methyl or ethyl (Paragraph [0020]) which are linked through a linking group embodied as –C(=O)(NH)CH2CH2CH2- groups to the backbone of a polymer (Paragraph [0026]) which can also contain acrylamide, acrylic, acrylate, and hydroxamate groups (Paragraph [0025, 0027]). Dai discloses that a compound comprising a –Si(OR)3 group (“a reactive compound) can be reacted with a polyamine or other polymer to form the silicon-containing polymer, which could also be later hydroxamated (Paragraphs [0025, 0027, 0030]). 
In one embodiment, Dai discloses a silicon-containing polymer comprising 82.1% acrylamide and acrylate units, 10.4% hydroxamate units, and 7.5% of monomer d comprising a pendant silane and vinylamine units (Paragraph [0083]). Since Dai teaches that the total is 7.5% of monomer d and e (vinylamine), it is submitted that based on the total mers of the polymer, there is “about 7.5% or less” of the recited H mer of Formula (VIII). 
In this example, Dai discloses reacting a hydroxylamine solution with (3-glycidyloxypropyl)trimethoxysilane to form the polymer shown below Paragraph [0083]; therefore, Dai does not disclose reacting a hydroxamate polymer with a hydroxamate reactive compound; however, it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a non-obvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.  
With respect to claim 2, in one embdoment, Dai discloses in the general embodiment that the silicon-containing polymer comprises about 1-30% amine monomer (Paragraph [0035]), and preferably less than 10% combined silane and vinylamine (last few sentences of Paragraph [0035]). The Examiner submits that this discloses provides for at least some embodiments where monomer e, the vinylamine, is 2% or less. 
Dai and the claims differ in that Dai does not teach the exact same proportions for the H mer as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in vinylamine monomer taught by Dai overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Dai, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Dai discloses % by number and not % by moll as claimed; however, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
With respect to claims 8 and 9, Dai teaches or renders obvious the recited polymer of claim 1; therefore, the Examiner submits that the recited standard viscosity is inherently met.  It has been held that “where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
With respect to claims 10, 11, and 18-20, Dai teaches a flocculant composition comprising the silicon-containing polymer and anionic polymer (“at least one other polymer”), which is added in an amount effective to flocculate suspended solids in Bayer process streams comprising red mud (Paragraphs [0010, 0011, 0038]), and see Paragraph [0039] for specific anionic polymers) and removing flocculated solids from the process stream (Paragraphs [0043, 0044]) by settling (Paragraphs [0010, 0046]), thereby forming a partially clarified process stream as claimed. 
With respect to claim 21, Dai discloses filtration of the supernatant (“clarified process stream”) (Paragraph [0049]). 
With respect to claim 22, Dai discloses adding about 0.01 to about 40 lb of flocculant per ton of solids in the suspension (dry basis) (Paragraph [0044]), equivalent to about 4 to 18,000 g/ton (dry basis), which overlaps the recited range “about 0.1 g/t to about 50 g/t”. 
prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Dai, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,301,414. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claim 1 encompasses the scope of claim 1 of Patent (‘414), and the scope of instant claim 10  encompasses the scope of claim 11 of Patent (‘414), and the scope of instant claims 18-22 encompasses the scope and limitations of claims 12-15 of Patent (‘414), as Claim 1 of Patent (‘414) discloses the silicon-containing polymer of instant claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        28 September 2021